Exhibit 10.2

 

[g131221kii001.jpg]

 

Cash Retention Agreement

 

This Retention Bonus Agreement, herein referred to as “Agreement,” is made by
and between David W. Martin, herein referred to as “Associate,” and The
ServiceMaster Company, herein referred to as “ServiceMaster” or the “Company,”
effective May 21 , 2013.  The Agreement is designed to reward Mr. Martin for his
key contributions to the Company’s leadership, particularly in the Finance
function.

 

Retention Benefits:  The successful completion of the below Eligibility
Requirements will result in the following benefits:

 

A total payment to the Associate in the amount of $250,000, less applicable
payroll withholdings and other deductions (the “Retention Bonus”).  The
Retention Bonus will be paid in two installments:  $125,000 on January 15, 2014
and $125,000 on January 15, 2015.  The time for the date of this Agreement
through January 15, 2015 shall be deemed the “Retention Period.”

 

Eligibility Requirements:  The Associate must meet each of the below
requirements during the Retention Period to qualify for the Retention Bonus:

 

1.              Remain actively at work and in good standing with the Company
throughout the entire Retention Period.

 

2.              If the Associate’s employment is terminated for any reason, he
will not be eligible for any payment under this Agreement, except as specified
below:

 

a.     If Associate’s employment is involuntarily terminated by the Company
prior to the end of the Retention Period for any reason other than for cause,
the Associate will be eligible for the Retention Bonus under this Agreement.

 

b.     If the Associate is offered another position within the Company, at the
Company’s request, other than SVP & Controller or SVP & CFO, and Associate
either accepts or rejects the offer, Associate will remain eligible for the
Retention Bonus. The Associate must remain employed to be eligible for this
award per item 1 above.

 

c.     If the Associate is on an approved leave of absence for more than twelve
(12) weeks during the Retention Period, the Company, in its sole discretion,
will determine the extent of any payment under this Agreement including the
elimination or pro-ration of any such payment.

 

d.     In the event of the Associate’s death during the Retention Period, the
Associate’s designated beneficiary under the Company’s basic life insurance
policy will receive a pro-rated payment of the Retention Bonus. The Company, at
its sole discretion, will determine the amount of such pro-rated payment.

 

3.     In addition, the following situations may result in the forfeiture by
Associate of any or all payments under this Agreement:

 

a.     The Associate receives any kind of formal, written disciplinary action
during the Retention Period.

 

b.     The Associate engages in any wrongful act, falsification of records,
manipulation of

 

Proprietary and Confidential

 

--------------------------------------------------------------------------------


 

accounts, violation of procedure, acts contrary to the Company Prohibited Acts
Policy, or action or inaction that is contrary to the interests of the Company.
The Associate must maintain full compliance with all Company policies.

 

c.     The Associate fails to maintain confidentiality by (i) discussing,
participating in, or sharing documents related to this Agreement with anyone
other than the Associate’s manager or other Company representative as directed,
the Associate’s spouse, legal representative, or tax advisor.

 

d.      The Associate fails to return a signed copy of this Agreement to the
Company’s representative no later than seven (7) days following date of
Agreement.

 

Confidential Information.  You acknowledge and agree that your employment with
ServiceMaster created a relationship of confidence and trust between you and
ServiceMaster with respect to all Confidential Information.  You warrant and
agree that (a) you have not used or disclosed any Confidential Information other
than as necessary in the ordinary course of performing your duties as a
ServiceMaster employee, and (b) you will keep in confidence and trust all
Confidential Information known to you, and will not use or disclose such
Confidential Information without the prior written consent of ServiceMaster.  As
used in this Agreement, “Confidential Information” means information belonging
to ServiceMaster, which is of value to ServiceMaster and which is not publicly
known.  Examples of Confidential Information are, without limitation, financial
information, reports, and forecasts; trade secrets, know-how and other
intellectual property; software; market or sales information or plans; customer
lists and information; and business plans, prospects, opportunities, and
possible acquisitions or dispositions of businesses or facilities that have been
discussed or considered by the management of ServiceMaster.  Confidential
Information includes information you developed in the course of your employment
with ServiceMaster, as well as other information to which you may have had
access in connection with your employment.  Confidential Information also
includes the confidential information of others with whom ServiceMaster has a
business relationship.  Notwithstanding the foregoing, Confidential Information
does not include information in the public domain, unless such information
entered the public domain due to a breach of your obligations of this Agreement
or otherwise. Associate will continue to be bound by the terms of any existing
Confidentiality and/or non-solicit or non-compete agreements.

 

Covenant Not To Compete.  You agree that by executing this Agreement and
accepting the terms hereof and the potential for the Retention Bonus, you will
not compete with ServiceMaster or any of its businesses, directly or indirectly
including,  by a) undertaking employment in any capacity, whether as an
employee, officer, director, partner, manager, consultant, agent or owner (other
than a minority shareholder or other equity interest of not more than 2% of a
company whose equity interests are publicly traded on a nationally recognized
stock exchange or over-the-counter),  and b) advising, managing, rendering or
performing services within any geographical area wherein the Company or any of
its businesses produce, sell or market its goods and services, for a period of
twelve (12) months from your separation date.  This Agreement is in addition to
and does not supersede any other agreements prohibiting competition with
ServiceMaster.  Failure to abide by this agreement may result in the suspension
or cancellation of payments specified in the Retention Benefits section of this
agreement. You understand and recognize that, as a result of your role with
ServiceMaster, you have contact with, and have developed and furthered
relationships with, customers and/or prospective customers, and have access to
secret, proprietary and confidential information regarding ServiceMaster and its
businesses, including Confidential Information (as defined above), and therefore
understand and agree that both the nature of this covenant and the scope of this
covenant are reasonable and necessary for the protection of ServiceMaster,
including its secret, proprietary and confidential information, goodwill and
customer relationships.

 

Legal Notices:  Further, Associate acknowledges that any dispute under this
Agreement or any other dispute related to employment or termination of
employment with ServiceMaster is subject to the We Listen alternative dispute
resolution program. This Agreement shall be governed by the laws of the State of
Tennessee.

 

--------------------------------------------------------------------------------


 

This  Agreement is not a contract of continued employment and does not alter the
terms and conditions of employment and Associate’s employment remains
“at-will”.  At no time does the Company have an obligation to place you in a
position, rehire, recall or offer reemployment should your position be
eliminated or you are laid off.

 

Nothing contained in this Agreement vests any right to any payment until the
requirements for eligibility and participation of this Agreement or any other
compensation plan or benefit have been fully met.  Any and all payments will be
made in the regular course of business and are subject to applicable federal,
state and local withholding and taxes.

 

Date:

5/22/13

 

Signed:

/s/ David W. Martin

 

 

 

 

 

 

 

 

 

Print Name:

David W. Martin

 

 

 

 

 

 

Date:

5/21/13

 

By:

/s/ Jed L. Norden

 

 

 

for The ServiceMaster Company

 

 

 

 

 

 

 

 

 

Jed L. Norden

 

 

Title:

Senior Vice President, Human Resources

 

--------------------------------------------------------------------------------